DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 16 November 2020 which claims priority to PCT/GB2019/051336 filed 16 May 2019 which claims foreign priority to GB1808027.5 filed 17 May 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 10-19, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “its upper end” and “its lower end”, which the examiner contends renders the claim indefinite as it is unclear what the “its” refers to.  For examination purposes, the limitations will be interpreted as “an upper end” and “a lower end” respectively with the upper and lower ends referencing the oleo strut. 
Claims 2-3, 6, 8, 10-19, 36 and 38 are dependent claims, but recite the limitation “An aircraft landing gear” or “An aircraft” rendering the claims indefinite as the clarity of dependent vs independent claims is blurred.  For examination purposes, the limitations will be interpreted as “The aircraft landing gear” or “The aircraft” respectively.
Claim 16 recites the limitation "the stirrup connector" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a stirrup connector”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10-12, 34, 36-38 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messier (US 1,847,491).
- Regarding Claim 1. Messier discloses an aircraft landing gear (fig. 1-11) comprising: 
- a first oleo strut (C1) for connecting, towards an upper end, to an airframe of an aircraft (fig. 1-9 illustrate the strut connecting to an airframe at the upper end of the strut) and for supporting, towards a lower end, a first axle (A, “axle” page 1 line 64, inherently, the landing gear wheels are mounted on axles) and a first wheel (R1) mountable on the first axle (A, fig. 10 illustrates the wheel on the axle at the lower end of the strut), the first oleo strut (C1) comprising a sleeve portion and a slider portion (C1/P1, sleeve/slider respectively), the slider portion (P1) being slidable to act as a piston rod within a hydraulic fluid chamber of the sleeve portion (C1) of the first oleo strut (C1, “piston moving in a cylinder” page 2 lines 21-22), 
- a second oleo strut (C2) for connecting, towards its upper end, to an airframe of an aircraft and for supporting, towards its lower end, a second axle (A, “axle” page 1 line 64, inherently, the landing gear wheels are mounted on axles) and a second wheel (R2) mountable on the second axle (A), the second oleo strut (C2) comprising a sleeve portion and a slider portion (C2/P2), the slider portion (P2) being slidable to act as a piston rod within a hydraulic fluid chamber of the sleeve portion (C2) of the second oleo strut (C2), 
- a hydraulic fluid balancer (M) comprising a balance chamber and at least one separator piston (Q1/Q2), the separator piston (Q1/Q2) fluidly separating the balance chamber (M) into first (S1) and second end (S2) sections, the first end section (S1) being located on a first side of the separator piston (Q1) and the second end section (S2) being located on a second opposite side of the separator piston (Q2), 
wherein the hydraulic fluid chamber of the sleeve portion of the first oleo strut (C1) is fluidly connected to the first section (S1) of the balance chamber of the hydraulic fluid balancer (M, fig. 10 illustrates the arrangement) and wherein the hydraulic fluid chamber of the sleeve portion of the second oleo strut (C2) is fluidly connected to the second section (S2) of the balance chamber of the hydraulic fluid balancer (M, fig. 10 illustrates the arrangement).
- Regarding Claim 2. Messier discloses the aircraft landing gear as claimed in claim 1, wherein the hydraulic fluid balancer (M) comprises a second separator piston (Q2) in the balance chamber such that the balance chamber is fluidly separated into three sections (fig. 10 and 11 illustrate the three sections, with the middle section containing a spring in fig. 11); the first end section (S1) located between the first separator piston (Q1) and a first end of the balance chamber, the second end section (S2) located between the second separator piston (Q2) and a second opposite end of the balance chamber (fig. 10 illustrates the arrangement), and a third middle section (white section within fig. 10 and section with spring in fig. 11) located between the first and second separator pistons (Q1/Q2 fig. 10/11 illustrate the arrangement).
- Regarding Claim 3. Messier discloses the aircraft landing gear as claimed in claim 2, wherein the third middle section comprises a fluid different to a hydraulic fluid in the first and/or second end sections (S1/S2, as illustrated, the middle section does not contain the same medium as the end sections which illustrate fluid, as per fig. 12, the white sections of the figure are filled with air).
- Regarding Claim 6. Messier discloses the aircraft landing gear as claimed in claim 1, wherein slider portion (P1/P2) of the first and/or second oleo strut (C1/C2) comprises one or more slider fluid chambers (fig. 10 illustrates the chambers above the P1/P2 as fluid chambers).
- Regarding Claim 8. Messier discloses the aircraft landing gear as claimed in claim 1, further comprising a frame (D1/D2) including a number of bracing struts (D1/D2) between the first and second oleo struts (C1/C2) and wherein the balance chamber of the hydraulic fluid balancer (M) is located within a bracing strut of the frame (D1/D2, fig. 10 illustrates the fluid balancer within the frame/struts).
- Regarding Claim 10. Messier discloses the aircraft landing gear as claimed in claim 8, wherein the bracing strut (D1/D2) containing the balance chamber (M) is connected towards an upper end of the first and second oleo struts (C1/C2, fig. 10 illustrates the arrangement) and acts to connect the first and second oleo struts to the airframe (C1/C2, fig. 10 illustrates the connection by the bracing strut to the airframe) and wherein the bracing strut (D1/D2) containing the balance chamber (M) is for pivotally mounting to the airframe such that, in use, the landing gear can pivot about the bracing strut (D1/D2, “position of rocking beam…fixed” page 2 lines 4-6) between stowed and deployed positions with respect to the airframe (“a returning system is here again provided in order that in line of flight, the wheels may be held in a definite position” page 2 lines 31-33; “upon raising of the wheels” page 3 line 104).
- Regarding Claim 11. Messier discloses the aircraft landing gear as claimed in claim 1, wherein each of the first and second oleo struts (C1/C2) provide an axle support defining a longitudinal axis of an axle to be supported by the axle support and wherein the two axle longitudinal axes both define a same fore-aft rolling direction for wheels (R1/R2) mounted on the axles, and wherein the first and second oleo struts (C1/C2) are substantially in line with each other in the fore-aft rolling direction (fig. 3-7 illustrate arrangements in which the wheels are in line longitudinally allowing for the axle supports to be as claimed) .
- Regarding Claim 12. Messier discloses the aircraft landing gear as claimed in claim 1, wherein each of the first and second oleo struts (C1/C2) provide an axle support defining a longitudinal axis of an axle to be supported by the axle support and wherein the longitudinal axes of the two axles both define a same fore-aft rolling direction for wheels (R1/R2) mounted on the axles, and wherein the first and second oleo struts (C1/C2) are substantially in line with each other along an axis perpendicular to the fore-aft rolling direction (fig. 1-2 and 8-9 illustrate arrangements in which the wheels are in line laterally allowing for the axle supports to be as claimed.
- Regarding Claim 19. Messier discloses the aircraft landing gear as claimed in claim 1, wherein the landing gear comprises an axle mounted towards a lower end of the first and/or second oleo strut (C1/C2, the axle being rotatably mounted to the first and/or second oleo strut (C1/C2) such that it can rotate about an axle longitudinal axis (inherently, for the wheels R1/R2 to be mounted to the struts, an axle capable of rotation about an axle longitudinal axis is present), 
- a wheel (R1/R2) fixedly mounted on the axle such that it rotates with the axle about the axle longitudinal axis (inherently required for the landing gear to operate), and 
- a braking device, for slowing rotation of the axle, the braking device being mounted on the axle (“both wheels…provided with brakes” page 3 lines 52-53).
- Regarding Claim 34. Messier discloses an aircraft landing gear assembly (fig. 1-11) comprising: 
- a first leg (C1) for supporting a first wheel (R1) at a lower end of the first leg (C1), 
- a second leg (C2) for supporting a second wheel (R2) at a lower end of the second leg (C2), and 
- a common shock absorbing unit (Q1/Q2, S1/S2, P1/P2) comprising a first hydraulic fluid chamber (P1/Q1/S1) associated with the first leg (C1), a second hydraulic fluid chamber (P2/Q2/S2) associated with the second leg (C2), and a compressible gas chamber (M) which separates the first hydraulic fluid chamber from the second hydraulic fluid chamber (fig. 10 illustrates the arrangement), 
wherein in use, loading of the first leg (C1) is accommodated by compression of gas in the compressible gas chamber (M) caused by movement of hydraulic fluid into the first hydraulic fluid chamber (P1/Q1/S1, page 2 lines 70-102), and loading of the second leg (C2) is accommodated by compression of gas in the compressible gas chamber (M) caused by movement of hydraulic fluid into the second hydraulic fluid chamber (P2/Q2/S2, page 2 lines 70-102).
- Regarding Claim 36. Messier discloses the aircraft landing gear as claimed in claim 34, wherein the landing gear is a main landing gear (fig. 1-9 illustrate the landing gear as the main landing gear).
- Regarding Claim 37. Messier discloses an aircraft comprising the landing gear of claim 34 (see fig. 1-9).
- Regarding Claim 38. Messier discloses the aircraft as claimed in claim 37 wherein the aircraft is a passenger aircraft (fig. 1-9 illustrate an aircraft which can be a passenger aircraft).
- Regarding Claim 42. Messier discloses a method of absorbing a shock experienced by an aircraft landing gear assembly (fig. 1-11), the landing gear comprising first and second legs (C1/C2) and a common shock absorbing unit (M) comprising a first hydraulic fluid chamber (P1/Q1/S1) associated with the first leg (C1), a second hydraulic fluid chamber (P2/Q2/S2) associated with the second leg (C2), and a compressible gas chamber (M) which separates the first hydraulic fluid chamber from the second hydraulic fluid chamber (fig. 10 illustrates the arrangement), the method comprising the step of: 
- absorbing a shock load experienced by the first leg (C1) by compression of gas in the compressible gas chamber (M) caused by movement of hydraulic fluid into the first hydraulic fluid chamber (P1/Q1/S1, see page 2 lines 79-102), or 
- absorbing a shock load experienced by the second leg (C2) by compression of gas in the compressible gas chamber (M) caused by movement of hydraulic fluid into the second hydraulic fluid chamber (P2/Q2/S2, see page2 lines 79-102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Messier in view of Gaia (US 2012/0160956).
- Regarding Claim 13. Messier discloses the aircraft landing gear as claimed in claim 1, but does not discloses wherein the landing gear comprises a stirrup connector for connecting the first and/or second oleo struts to the corresponding supported axle, wherein the connection point of the stirrup connector with the first and/or second oleo strut is offset from the connection point of the stirrup connector with the axle.
However, Gaia discloses a similar landing gear (fig. 5) wherein the landing gear comprises a stirrup connector (12) for connecting the first and/or second oleo struts to the corresponding supported axle (31), wherein the connection point of the stirrup connector (12) with the first and/or second oleo strut is offset from the connection point of the stirrup connector with the axle (31, fig. 5 illustrates the offset of the stirrup connector from the main line of the strut).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the oleo struts of Messier to incorporate the stirrup connector of Gaia as disclosed to allow for the provision of a flexible element to account for greater shock absorption as disclosed by Gaia in [0041])
- Regarding Claim 14. Messier as modified discloses the aircraft landing gear as claimed in claim 13.  Gaia further discloses wherein the two connection points (connections between stirrup and axle 31) are offset in a direction corresponding to a longitudinal axis of the first and/or second oleo strut and offset in a direction perpendicular to the longitudinal axis of the first and/or second oleo strut (fig. 5 of Gaia illustrates the arrangement).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Messier in view of Bucheton et al. (US 2011/0156472).
- Regarding Claim 15. Messier discloses the aircraft landing gear as claimed in claim 1, wherein the landing gear comprises an axle supported on the first or second oleo strut (C1/C2, the axle is inherently present to allow the wheels R1/R2 to rotate).  Messier does not disclose wherein a drive mechanism for driving rotation of the first or second wheel is mounted on the axle.
However, Bucheton discloses a similar landing gear (fig. 1) wherein a drive mechanism (30) for driving rotation of the first or second wheel is mounted on the axle (fig. 1 illustrates the drive mechanism mounted to the axle by stirrup 23). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the landing gear of Messier to incorporate the drive mechanism of Bucheton to allow for the landing gear to be powered and move the aircraft without power from the main engines of the aircraft being required saving fuel cost and increasing the efficiency of the aircraft system.
- Regarding Claim 16. Messier as modified discloses the aircraft landing gear as claimed in claim 15, wherein a braking device, for slowing rotation of the first or second wheel (R1/R2), is also mounted on the axle (“both wheels…provided with brakes” page 3 lines 52-53).  Bucheton further discloses wherein the drive mechanism (30) is mounted on the axle on one side of the connection point of a stirrup connector (23) with the axle and the braking device (20) is mounted on the axle on the opposite side of the connection point of the stirrup connector with the axle (fig. 1 illustrates the arrangement).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Messier as modified in further view of Obviousness.
- Regarding Claim 17. Messier as modified discloses the aircraft landing gear as claimed in claim 16, but does not disclose wherein the driving mechanism and/or braking device is mounted on an outside of the stirrup connector and the wheel is mounted on an inside of the stirrup connector.
However, the examiner contends that Messier as modified discloses the claimed invention except for the arrangement of the driving mechanism or braking device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the driving mechanism or braking device as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
- Regarding Claim 18.  Messier as modified discloses the aircraft landing gear as claimed in claim 17, wherein the wheel (R1) is located substantially in line with a longitudinal axis of the first and/or second oleo strut (C1/C2, as illustrated, the wheel is substantially in line with the longitudinal axis of the oleo struts).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        4 May 2022